Name: Commission Regulation (EEC) No 388/82 of 22 February 1982 suspending advance fixing of the monetary compensatory amounts applicable in the Belgo-Luxembourg Economic Union and in Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 2 . 82 Official Journal of the European Communities No L 50/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 388/82 of 22 February 1982 suspending advance fixing of the monetary compensatory amounts applicable in the Belgo-Luxembourg Economic Union and in Denmark agricultural sector following this event, in order to prevent speculation, advance fixing of the compensa ­ tory amounts should be suspended in accordance with Article 9 (2) of Regulation (EEC) No 243/78 for the Member States for which modification of these amounts could be foreseen , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 876/81 (2), Having regard to Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3476/80 (4), and in particular Article 9 (2) thereof, Whereas, with effect from 22 February 1982, the central rates of the different currencies of the Euro ­ pean monetary system have been amended ; whereas, pending a decision on the measures to be taken in the Advance fixing of the monetary compensatory amounts applicable in the Belgo-Luxembourg Economic Union and in Denmark shall be suspended from 22 February 1982. Article 2 This Regulation shall enter into force on 22 February 1982. It shall apply until 24 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1982. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (') Oj No L 106, 12 . 5 . 1971 , p . 1 . ( J) OJ No L 88 , 2 . 4 . 1981 , p . 26 . (-&lt;) OJ No L 37, 7. 2 . 1978 , p . 5 . (4) OJ No L 363 , 31 . 12 . 1980 , p . 71 .